DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Acknowledgement of Amendments
The Amendments to the Claims filed 12/14/2021 have been acknowledged by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 2, Claims 1-4, 6-9, and 12-17) in the reply filed on 12/14/2021 is acknowledged. Claims 5, 10-11 are withdrawn as being drawn to non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 12-13 recite the limitation “the suction intake region between the hood and the prophy head along substantially the entire length of the upper circumferential portion of the prophy head.” The term “substantially” in Claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining “the suction intake region between the hood and the prophy head along the entire length of the upper circumferential portion of the prophy head.”
Claim 17, lines 1-2 recite the limitation “the dental tool attachment of claim 15, wherein said one or more spacing features define elongated suction channels…”  As written, there is insufficient antecedent basis for the limitation of “said one or more spacing features” and the plural terms “suction channels.”   Additionally, the “one or more spacing features” are recited and introduced in previous Claim 16. Thus, for examination purposes, the limitation is interpreted as “the dental tool attachment of claim 16, wherein said one or more spacing features define the elongated suction channel…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-14 and 16-17 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable by Kumar et al. (WO 2019/236968 A1, hereby referred to as “Kumar”). 
Re Claim 12, Kumar teaches a dental tool attachment (taught as a suction housing 102, [0021]) for controlling the spray of liquid and debris emitted when the tool (represented as a toothbrush 114, [0021]) is in use, said attachment (102) comprising: 
a generally horizontal, shape-holding, open-bottomed tubular hood (highlighted in grey in Reproduced Fig. 1 below) comprising an open front end (128) (refer to [0021] and Reproduced Fig. 2 below), a rear end (indicated in Reproduced Fig. 1), a partially-circumferential elongated upper enclosed portion  (132) (refer to [0021], shown in Reproduced Figs. 1 and 2) defining and partially enclosing an elongated horizontal suction region (136) (taught as a gap wherein suction occurs, [0022], illustrated as the gap within the dotted lines in Reproduced Fig. 1) thereunder between said open front end (128) and said rear end, and an elongated lower open portion (130) (taught as the hood neck portion [0021], shown in Reproduced Figs. 1 and 2) between said open front end (128) and said rear end communicating with said suction region(136); and,
 a generally vertical suction channel (144) (taught as a waste tube 144 [0023]) extending downwardly from said rear end of said hood and in communication with said suction region (136), said suction channel (144) configured to be connected to a suction supply (see highlighted regions in Reproduced Fig. 1 and 2; the examiner notes that Kumar teaches the suction supply that includes a power source 110 coupled to a vacuum pump 104, and a switch device 112, [0019]). 

    PNG
    media_image1.png
    950
    820
    media_image1.png
    Greyscale
Reproduced Fig. 1 (Kumar, 2019)

    PNG
    media_image2.png
    996
    1084
    media_image2.png
    Greyscale

Reproduced Fig. 2 (Kumar, 2019)
Re Claim 13, the claimed invention of Kumar is disclosed in the rejection of Claim 12, wherein said suction channel (144) is removably connected to said hood (the examiner notes that Kumar teaches the 
Re Claim 14, the claimed invention of Kumar is disclosed in the rejection of Claim 12, wherein said suction channel (144) is integrated with said hood (the examiner notes that Kumar teaches the suction channel (represented as waste tube 144) is integrated with the hood via separable connection 142 [0007]), as shown in Reproduced Fig. 1 above).
Re Claim 16, the claimed invention of Kumar is disclosed in the rejection of Claim 12, wherein an inner surface of said partially- circumferential elongated upper portion (132) of said hood comprises one or more spacing features (139) (the examiner notes that Kumar teaches spacing feature 139 as open cell foam or sponge disposed within suction region 136, [0022]) extending into said suction region (136).
Re Claim 17, the claimed invention of Kumar is disclosed in the rejection of Claim 16 (see 112(b) interpretation of Claim 17 above), wherein said one or more spacing features (139) define elongated suction channel (144) extending from said open front end (128) of said hood to said rear end of said hood in communication with said suction channel (144).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (WO 2019/236968 A1) in view of Shortt et al. (U.S. 2003/0031979 A1, hereby referred to as “Shortt”). 
1, Kumar teaches a suction device (taught as a suction housing 102, [0021]) attachment, in analogous art of dental tool attachments, comprising:
a shape-holding, open-bottomed, generally horizontal tubular hood (102) (highlighted in grey in Reproduced Fig. 1 above) covering an upper circumferential portion (shown in Reproduced Fig. 1 and 2) of a dental tool (i.e. toothbrush 114) toothbrush head (116) in spaced relationship thereto while leaving a lower circumferential portion of the head (116) and a full circumferential portion of an outer end of a working tip (taught as bristles 118) of the head uncovered; and,
 a generally vertical suction channel (144) (taught as a waste tube [0023])  extending downwardly from a rear end of the hood in communication with a suction intake region (136) (taught as a gap wherein suction occurs, [0022], illustrated as the gap within the dotted lines in Reproduced Fig. 1)  between the hood and the upper circumferential portion of the head, the suction channel (144) configured to be connected to a suction supply (see highlighted region in Reproduced Fig. 1; the examiner notes that Kumar teaches the suction supply that includes a power source 110 coupled to a vacuum pump 104, and a switch device 112, [0019]).
However, Kumar is silent of a dental prophy angle comprising a generally vertical prophy neck and a prophy head with a working tip, the prophy head angled generally horizontal relative to the prophy neck, and a hood covering an upper circumferential portion of the prophy head…while leaving a lower circumferential portion of the prophy head.
Shortt teaches interchangeable dental tool heads in the analogous art of dental tool assemblies and oral hygiene attachments, wherein the head (taught as oral hygiene attachment 25) can be bristles or a prophy polishing cup 222 [0067] as shown in Fig. 22 in order to deliver the desired cleaning and polishing. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the tooth brush head of the dental tool taught by Kumar with a 
	Re Claim 2, the claimed invention of Kumar and Shortt is disclosed in the rejection of Claim 1, wherein the hood (highlighted in grey and indicated in Reproduced Fig. 1 above) is aligned with the prophy head (illustrated by toothbrush head 116, and taught by Shortt to be interchangeable with a prophy head)  and spaced therefrom to define the suction intake region (136) between the hood and the prophy head (116) along substantially the entire length of the upper circumferential portion (132) of the prophy head and along an upper circumferential portion of an inner portion of the prophy head working tip (represented as bristles 118, and taught by Shortt to be interchangeable with a prophy cup). 
	Re Claim 3, the claimed invention of Kumar and Shortt is disclosed in the rejection of Claim 1, wherein the suction channel (144) is generally aligned with the prophy neck (represented as toothbrush neck portion 120 in Reproduced Fig. 1, and taught by Shortt to be interchangeable with a prophy cup) along a rear side of the prophy neck (120).
Re Claim 4, the claimed invention of Kumar and Shortt is disclosed in the rejection of Claim 1. Kumar further teaches that the suction device (102) is removably combined with the prophy angle (represented as toothbrush 114, and taught by Shortt to be interchangeable with a prophy. The examiner notes that Kumar teaches the suction device being removable, as it is configured to snap-fit to the neck and head portions of a toothbrush). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the suction device of Kumar and Shortt to be removably combined with the prophy angle in order to separate said suction device attachment for cleaning and sterilizing.
Re Claim 6, the claimed invention of Kumar and Shortt is disclosed in the rejection of Claim 1, wherein the suction device (102) and the prophy angle (represented as toothbrush 114 and taught by Shortt to be interchangeable with a prophy), are connected to a hand grip (122) (shown in Reproduced and further wherein the hand grip comprises a suction supply (see highlighted region in Reproduced Fig. 1 and 2; the examiner notes that Kumar teaches the suction supply that includes a power source 110 coupled to a vacuum pump 104, and a switch device 112, [0019]) in communication with the suction channel (144)(the examiner notes that Kumar teaches that the suction channel (represented as waste tube 144) is mounted to the handle 122 and extends from the connection 142 of the suction device 102, and further to the suction supply, as shown in Reproduced Fig. 2).
Re Claim 7, the claimed invention of Kumar and Shortt is disclosed in the rejection of Claim 1. Kumar further teaches that said suction channel (144) is removably connected to said hood (the examiner notes that Kumar teaches the suction channel (represented as waste tube 144) can be detachable from the collection reservoir and other conduits, [0029]), as well as the suction housing (i.e. suction device) via separable connection 142, as shown in Reproduced Fig. 1) in order to permit cleaning and sterilizing and/or connecting to another vacuum pump for more suction [00029]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the suction device of Kumar and Shortt to have a suction channel that is removably connected with the hood of the suction device in order to separate the suction channel for cleaning and sterilizing, and/or to connect said channel to another vacuum pump to provide more suction as needed. 
Re Claim 8, the claimed invention of Kumar and Shortt is disclosed in the rejection of Claim 1. Kumar further teaches that the suction device can be non-removably connected to the prophy angle (represented as a toothbrush) [0030], and that additional embodiments of the claimed invention can include gaskets, seals, o-rings and so forth in order to maintain desired suction throughout the dental tool assembly [0030].
Although Kumar and Shortt are silent of a suction channel that is non-removably connected the hood, It would have been obvious to one having ordinary skill in the art before the effective filling date of . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (WO 2019/236968 A1)  view of Shortt  (U.S. 2003/0031979 A1), and in further view of Sadowski (U.S. 3,590,232). 
Re Claim 9, the claimed invention of Kumar and Shortt is disclosed in Claim 1. However, Kumar and Shortt are silent of a suction device, wherein said hood comprises a light emitter on an outer end of said hood.  
Sadowski teaches an illuminator apparatus in the analogous art of dental tool attachments, wherein the illuminator head 19 (shown in Annotated Fig. 3 below) comprises of fiber optic light transmitters 22 and fiber optic fibers 51 on an outer end of said head, in order to provide illumination for use with a dental tool (Col.7, lines 74-65) for a dentist working in an oral cavity.

    PNG
    media_image3.png
    451
    1230
    media_image3.png
    Greyscale
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Kumar and Shortt to include a light emitter as taught by Sadowski to the hood of the suction device, in order to provide illumination for use with the dental prophy angle for a dental practitioner working in an oral cavity.
Annotated  Fig. 3 (Sadowski, 1971)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (WO 2019/236968 A1) in view of Sadowski (U.S. 3,590,232). 
Re Claim 15, the claimed invention of Kumar is disclosed in the rejection Claim 12. However, Kumar is silent of a dental tool attachment, wherein said hood comprises a light emitter on an outer end of said hood.  Sadowski teaches an illuminator apparatus in the analogous art of dental tool attachments, wherein the illuminator head 19 (shown in Annotated Fig. 3 above) comprises of fiber optic light transmitters 22 and fiber optic fibers 51 on an outer end of said head, in order to provide illumination for use with a dental tool (Col.7, lines 74-65) for a dentist working in an oral cavity.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Kumar to include a light emitter as taught by Sadowski to the hood of the dental tool attachment, in order to provide illumination for use with a dental tool for a dental practitioner working in an oral cavity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        





/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772